DETAILED ACTION
	This Office action is responsive to communication received 04/05/2021 – application papers received; 08/03/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/599,630 10/11/2019 PAT 10967233 which is a CON of 16/140,764 09/25/2018 PAT 10478683 which is a CON of 15/470,369 03/27/2017 PAT 10112084 which claims benefit of 62/313,214 03/25/2016. 
Drawings
The drawings were received on 04/05/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Here, claim 12 recites “wherein at least a portion of the insert surface is spaced apart from the opposing interior surface of the faceplate, defining a distance between the insert surface and the opposing interior surface of the faceplate”.  Note that claim 11, lines 19-21 set forth “wherein at least a second surface of the front portion of the insert surface is spaced apart from the opposing interior surface of the faceplate defining a distance between the insert surface and the opposing interior surface of the faceplate”. (emphasis added).  Is claim 12 referring to the same “distance” previously recited in claim 11?  Is there some distinction between the “at least a portion of the insert surface” and “at least a second surface of the front portion of the insert surface”?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,478,683.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘683 patent merely stipulate the shape of the insert and the arrangement of the transition between the first and second surfaces in a slightly different, yet obvious manner.  Claim 1 of the ‘683 patent call for a U shape defining the relationship between the first and second arms and the transition of the first and second arms into the cross member.  On the other hand, the instant independent claim 1 details a first arm width and a second arm width that account for 5% to 40% of a total maximum width of the insert, with the instant claims further requiring an arcuate border defining a transition between the first and second surfaces.  These differences merely account for an obvious change in the shape of the insert over the claims of the ‘683 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Independent claim 11 of the ‘683 patent lacks the details of the cross member height, as required by instant independent claim 11. Again, the difference is seen as merely an obvious change in shape of the cross member.  As for the remaining limitations in the claims, note the following comments:
As to claim 1, see claim 1 of the ‘683 patent.
As to claim 2, see claim 2 of the ‘683 patent.
As to claim 3, see claim 3 of the ‘683 patent.
As to claim 4, see claim 4 of the ‘683 patent.
As to claim 5, see claim 5 of the ‘683 patent.
As to claim 6, see claim 6 of the ‘683 patent.
As to claim 7, see claim 7 of the ‘683 patent.
As to claim 8, see claim 8 of the ‘683 patent.
As to claim 9, see claim 9 of the ‘683 patent.
As to claim 10, see claim 10 of the ‘683 patent.
As to claim 11, see claim 11 of the ‘683 patent.
As to claim 12, see claim 12 of the ‘683 patent.
As to claim 13, see claim 13 of the ‘683 patent.
As to claim 14, see claim 14 of the ‘683 patent.
As to claim 15, see claim 15 of the ‘683 patent.
As to claim 16, see claim 16 of the ‘683 patent.
As to claim 17, see claim 17 of the ‘683 patent.
As to claim 18, see claim 18 of the ‘683 patent.
As to claim 19, see claim 19 of the ‘683 patent.
As to claim 20, see claim 20 of the ‘683 patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 10,112,084.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘683 patent merely stipulate the shape of the insert and the arrangement of the transition between the first and second surfaces in a slightly different, yet obvious manner.  Claim 5 of the ‘084 patent call for a U shape defining the relationship between the first and second arms and the transition of the first and second arms into the cross member.  On the other hand, the instant independent claim 1 details a first arm width and a second arm width that account for 5% to 40% of a total maximum width of the insert, with the instant claims further requiring an arcuate border defining a transition between the first and second surfaces.  These differences merely account for an obvious change in the shape of the insert over the claims of the ‘084 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Independent claims 1 and 10 of the ‘084 patent lack the details of the cross member height, as required by instant independent claim 11. Again, the difference is seen as merely an obvious change in shape of the cross member.  As for the remaining limitations in the claims, note the following comments:
As to claim 1, see claims 1 and 5 of the ‘084 patent.
As to claim 2, see claim 2 of the ‘084 patent.
As to claims 3 and 4, see claim 3 of the ‘084 patent. 
As to claim 5, see claim 4 of the ‘084 patent.
As to claim 6, see claims 1 and 10 of the ‘084 patent.
As to claim 7, the claimed distance is deemed to be an obvious design variation over the distance recited by the ‘084 patent and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Here, establishing the optimum distance between the insert surface and the opposing interior surface of the face plate to achieve a specific ball-striking response would have been accomplished using routine experimentation.  See In re Aller, 220, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claims 8-10, see claims 1 and 10 of the ‘084 patent.  Although the claims of the ‘084 patent require a uniform face thickness, the inclusion of a face thickness, whether uniform or varied, and within a range of thicknesses would have been a matter of obvious design choice.  Here, establishing the optimum face thickness to achieve a specific ball-striking response would have been accomplished using routine experimentation.  See In re Aller, 220, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 11, see claims 1, 5 and 10 of the ‘084 patent.
As to claim 12, the claimed distance is deemed to be an obvious design variation over the distance recited by the ‘084 patent and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Here, establishing the optimum distance between the insert surface and the opposing interior surface of the face plate to achieve a specific ball-striking response would have been accomplished using routine experimentation.  See In re Aller, 220, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claims 13 and 14, see claims 3 and 12 of the ‘084 patent. 
As to claims 15 and 16, the claimed distance is deemed to be an obvious design variation over the distance recited by the ‘084 patent and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Here, establishing the optimum distance between the insert surface and the opposing interior surface of the face plate to achieve a specific ball-striking response would have been accomplished using routine experimentation.  See In re Aller, 220, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 17, see claims 9 and 16 of the ‘084 patent.
As to claim 18, see claims 1 and 10 of the ‘084 patent.  Although the claims of the ‘084 patent require a uniform face thickness, the inclusion of a face thickness, whether uniform or varied, would have been a matter of obvious design choice in order to vary the ball-striking response of the striking face. 
As to claims 19 and 20, see claims 1 and 10 of the ‘084 patent.  Although the claims of the ‘084 patent are silent with respect to a maximum face thickness, the inclusion of a face thickness governed by a maximum thickness limit would have been a matter of obvious design choice.  Here, establishing a maximum face thickness to achieve a specific ball-striking response would have been accomplished using routine experimentation.  See In re Aller, 220, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

        Further Observations on Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the USPNs listed herein, below, conflict, or do not conflict, with the claims of the instant application.
USPNs: 10022601; 10363466; 10300355; 10675518; 10695629; 10967233; 10668338; 11291891; 11135487; 10987552; and 11033789

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711